 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2
     TAMARA CREPET
 3   Assistant Federal Public Defender
     55 S. Market Street, Suite 820
 4   San Jose, CA 95113
 5
     Telephone: (408) 291-7753
     Fax: (408)-291-7399
 6   Tamara_Crepet@fd.org
 7   Counsel for Defendant VARGAS
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN JOSE DIVISION
11

12
     UNITED STATES OF AMERICA,                        No. 5:20-MJ-71039-MAG
13
                    Plaintiff,                        STIPULATION AND ORDER TO
14          v.                                        CONTINUE PRELIMINARY HEARING
                                                      AND TO EXCLUDE TIME
15
     MIGUEL VARGAS,                                       Hon. Donna M. Ryu
16
                    Defendant.
17

18          Defendant Miguel Vargas and the Government, by and through their respective counsel,

19   stipulate and agree, with the Court’s approval, that the preliminary hearing set for June 9, 2021

20
     may be continued to July 28, 2021. The reason for the requested continuance is that the
     government continues to produce discovery, which the defense will need to review. In addition,
21
     the parties need additional time to discuss the possibility of a pre-indictment resolution.
22
            The parties additionally stipulate and agree that time shall be waived from June 9, 2021
23
     to July 28, 2021, pursuant to Rule 5.1(c) (time for a preliminary hearing), 18 U.S.C. § 3161(b)
24
     (requiring any information or indictment be filed within 30 days of arrest), and 18 U.S.C.
25   §§ 3161(h)(7)(A), (h)(7)(B)(iv) (time for a speedy trial). The parties agree that this waiver of
26   time is necessary for review of discovery by the defense and to discuss possible pre-indictment
27   resolution of the case.
28   //

     STIPULATION AND ORDER
     5:20-MJ-71039-MAG
 1          IT IS SO STIPULATED.
 2

 3   Dated: June 8, 2021                                   GEOFFREY A. HANSEN
                                                           Acting Federal Public Defender
 4                                                         ___________/s/_______________
 5
                                                           Tamara Crepet
                                                           Assistant Federal Public Defender
 6

 7   Dated: June 8, 2021                                   STEPHANIE M. HINDS
 8
                                                           United States Attorney
                                                           __________/s/________________
 9                                                         Jeffrey Backhus
                                                           Assistant United States Attorney
10

11

12                                                ORDER
13
            Upon agreement and stipulation of the defendant Miguel Vargas, and the United States,
14   and their respective counsel, and good cause appearing, IT IS HEREBY ORDERED that
15   defendant Miguel Vargas’s preliminary hearing be continued to July 28, 2021.
16          It is further ORDERED that the defendant has waived time for purposes of Rule 5.1(c),
17   18 U.S.C. § 3161(b), and 18 U.S.C. § 3161(h), and specifically, that he has waived time from

18
     June 9, 2021 to July 28, 2021.
                                                      ISTRIC
            IT IS SO ORDERED.                    TES D      TC
19                                             TA
                                                                     O
                                           S




                                                                      U
                                          ED




20   Dated: June 8, 2021
                                                                       RT




                                                            DERED
                                      UNIT




                                                       O OR
21
                                               IT IS S
                                                                            R NIA




22
                                                                   u
                                                           a M. Ry
                                      NO




23                                                     n n
                                                   D o
                                                                           FO




                                             Judge
                                       _________________________________________
                                       RT




24                                     HONORABLE DONNA M. RYU
                                                                       LI




                                           E RStates Magistrate JudgeC
                                           H




                                                                       A




25
                                       United
                                                 N                 F
                                                     D IS T IC T O
26                                                         R

27

28


     STIPULATION AND ORDER
     5:20-MJ-71039-MAG
